                                                                             USDCSDNY
                                                                             DOCUMENT       .         _..,i-t"...

                                                                             ELECTRONICALLY FILED .
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                             DOC#:
                                                                             DATE FILED:      z       w-@
 COTT CORPORATION,
                                                                    ORDER DISMISSING
                                        Plaintiff,                  COMPLAINT FOR LACK OF
             -against-                                              JURISDICTION

 REFRESCO HOLDING B.V.,                                             20 Civ. 1212 (AKH)

                                          Defendant.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff Cott Corporation, a company incorporated under the laws of Canada and

with its principal place of business in Florida, brings suit against Defendant Refresco Holdings

B.V., a company incorporated under the laws of the Netherlands and with its principal place of

business in the Netherlands. The alleged jurisdictional basis is diversity of citizenship, pursuant

to 28 U.S.C. § 1332.

                 For diversity purposes, "a corporation shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business." 28 U.S.C.§ 1332(c)(l). Thus, Plaintiff is a citizen of Canada

and Florida, while Defendant is a citizen of the Netherlands. "[T]he presence of aliens on two

sides of a case destroys diversity jurisdiction." Corporacion Venezolana de Fomento v. Vintero

Sales Corp. , 629 F .2d 786, 790 (2d Cir. 1980). " [E]ven if a corporation organized under the

laws of a foreign nation maintains its principal place of business in a State, and is considered a

citizen of that State, diversity i[s] nonetheless defeated if another alien party is present on the

other side of the litigation." Int '! Shipping Co. , SA. v. Hydra Offshore, Inc., 875 F.2d 388, 391

(2d Cir. 1989); see also Creaciones Con Idea, SA. de C. V v. Mashreqbank PSC, 232 F.3d 79,

82 (2d Cir. 2000) (holding that diversity jurisdiction is lacking between parties incorporated in
foreign countries even if one of them has principal place of business in New York). Therefore,

diversity jurisdiction is lacking in this action.

                The complaint is dismissed for lack of subject matter jurisdiction. The Clerk is

directed to close the case.

                SO ORDERED.

Dated:          February 27, 2020
                New York, New York
                                                                 United States District Judge




                                                    2
